EXHIBIT 10.5.10





CBL & ASSOCIATES PROPERTIES, INC.
NAMED EXECUTIVE OFFICER
ANNUAL INCENTIVE COMPENSATION PLAN (AIP)
(Fiscal Year 2015)


OVERVIEW


This Annual Incentive Compensation Plan (“AIP”) is a cash incentive compensation
plan adopted and established by the Compensation Committee of the Board of
Directors of CBL & Associates Properties, Inc. (the “Company”). This plan is
designed and authorized for execution on an annual basis. The policies,
objectives, purposes and guidelines of this plan are as defined by the
Compensation Committee of the Company’s Board of Directors, as designated by the
Board from time to time (the “Compensation Committee”). All awards and bonus
payments described herein are entirely variable and at the sole discretion of
the Compensation Committee may be evaluated, modified or revoked at any time.


All awards and bonus payments hereunder are not considered standard payment for
services and are not guaranteed. All compensation payable under this AIP will be
paid to plan participants in their capacity as employees of CBL & Associates
Management, Inc. (the “Management Company”), a wholly owned subsidiary of the
Company.


ADMINISTRATION AND ELIGIBILITY


This AIP shall be effective as of the date of its approval by the Compensation
Committee of the Company’s Board of Directors (the “Effective Date”). The AIP
shall be administered by the Compensation Committee of the Board as such is
presently constituted on the Effective Date and as it shall be constituted after
the Effective Date throughout the term of this AIP. The Compensation Committee
shall have sole authority, subject to the terms hereof, to set the terms
pursuant to which any discretionary cash incentive compensation is to be paid to
any participant under this AIP and to otherwise supervise the administration of
this AIP, to interpret the terms and provisions hereof and to otherwise adopt,
alter and repeal such administrative rules, guidelines and practices governing
the AIP as the Compensation Committee shall, from time to time, deem advisable.


Participation in this AIP is limited to those individuals who are or have been
included in the group of “named executive officers” of the Company for the
applicable annual performance period, as determined pursuant to Item 402 of
Regulation S-K promulgated by the U.S. Securities and Exchange Commission
(“SEC”) pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or any applicable successor provision. Each such individual is
hereinafter sometimes referred to as a “Participant” and sometimes as a “Named
Executive Officer”.





1

--------------------------------------------------------------------------------



OBJECTIVES AND PURPOSE


The objective of this AIP is to incentivize the Company’s Named Executive
Officers to produce a high level of operational performance that results in the
creation of increased value for the Company’s shareholders.


The purposes of this AIP are to reward the Company’s Named Executive Officers:


•
for achieving and exceeding specified levels of Company performance with respect
to quantitative metrics selected by the Compensation Committee that it believes
are important drivers in the creation of shareholder value; and



•
for individual performance in relation to qualitative criteria established by
the Compensation Committee for each such Named Executive Officer.



AWARD CRITERIA


•
Awards under this AIP are dependent upon accomplishment of the Company’s goals
and objectives and the individual goals and objectives specified by the
Compensation Committee. Payments will be based on performance criteria
established for each fiscal year beginning January 1 and ending December 31.



•
Management may develop recommendations for consideration by the Compensation
Committee as to the criteria to be utilized in determining awards to each
Participant, but the Compensation Committee shall have the sole and final
authority to decide all such matters.



•
Overall AIP payments (aggregate) made under this plan require approval of the
Compensation Committee.



All compensation paid or payable pursuant to awards made under this AIP for any
annual performance period shall be subject to the terms of the executive
compensation Clawback Policy established by the Company’s Board of Directors by
resolution dated March 24, 2015, as such policy may be hereafter modified or
amended.


PLAN DESIGN


Specific AIP award criteria will be established each year for each Participant
based on goals relating to overall Company performance and individual
performance, as follows:


•
The Compensation Committee will set forth annually a target cash bonus award
level (the “Target Cash Bonus Award”) for each Participant under the AIP.

 
•
Target Cash Bonus Awards shall consist of two parts as set forth below:
Quantitative Bonus Awards and Qualitative Bonus Awards.




2

--------------------------------------------------------------------------------



•
“Quantitative Bonus Awards” - the Quantitative Bonus Award component of any
Target Cash Bonus Award that may be earned by each Participant will be
determined based on 60% of the Target Cash Bonus Award for each Participant
other than the Chief Executive Officer (“CEO”) (70% in the case of the CEO), to
be determined by the Company’s performance relative to specified objective
criteria established by the Compensation Committee as set forth herein. The
actual Quantitative Bonus Award earned by a Participant may range from 0% to
150% of target based on actual performance.



•
“Qualitative Bonus Awards” - the Qualitative Bonus Award component of any Target
Cash Bonus Award to be earned by each Participant will be determined based on
40% of the Target Cash Bonus Award for each Participant other than the CEO (30%
in the case of the CEO), to be determined based on the Compensation Committee’s
subjective evaluation of such Participant’s performance relative to specified
individual criteria established by the Compensation Committee for each such
Participant as set forth herein.



2015 Target Cash Bonus Award Levels


The Target Cash Bonus Awards set by the Compensation Committee for each of the
Company’s Named Executive Officers based on performance during calendar year
2015 are as follows:






 
Named Executive Officer
Total
2015 Target Cash
Bonus Award


2015 Quantitative Bonus Target


2015 Qualitative Bonus Target
Stephen D. Lebovitz, President and
Chief Executive Officer
$875,000
$612,500
$262,500
Charles B. Lebovitz, Executive
Chairman of the Board
$750,000
$450,000
$300,000
Augustus N. Stephas, Executive Vice President
and Chief Operating Officer
$350,000
$210,000
$140,000
Farzana K. Mitchell – Executive Vice President,
Chief Financial Officer and Treasurer
$300,000
$180,000
$120,000
Michael I. Lebovitz, Executive Vice President –
Development and Administration
$300,000
$180,000
$120,000



Determination of 2015 Quantitative Bonus Award Pursuant to Objective Performance
Criteria


The following two objective performance metrics will be utilized in determining
any payout with respect to the Quantitative Bonus Award portion of the Target
Cash Bonus Award for each Participant, weighted equally such that each will
determine 50% of the Quantitative Bonus Award portion of the Participant’s
Target Cash Bonus Award based on these performance measurements:



3

--------------------------------------------------------------------------------



•
Funds From Operations (“FFO”), as adjusted, per diluted share, as reported in
the Company’s periodic reports (Forms 10-K and 10-Q) filed with the SEC pursuant
to the requirements of the Exchange Act (the “Periodic Reports”); and



•
Growth in Same-Center Net Operating Income (“SC NOI Growth”), as reported in the
Company’s Periodic Reports.



The Compensation Committee shall have the option, pursuant to its administrative
authority over the AIP as set forth herein, to adjust each metric as appropriate
to take into account significant unbudgeted transactions and unforeseen events
such as acquisitions, dispositions, joint ventures, equity or debt issuances and
other capital markets activities, for purposes of determining the portion of any
Quantitative Bonus Award payment based on these metrics.


In conjunction with the establishment of the Quantitative Bonus Award criteria
for 2015 under this AIP, the Compensation Committee will establish, and
communicate in writing to each Participant, specific, quantitative targets
designated as the “Threshold,” “Target” and “Maximum” levels with respect to
each of FFO and SC NOI Growth for purposes of determining the Participants’
Quantitative Bonus Award payments, as described below.


The Quantitative Bonus Award payment to be made to a Participant with respect to
each applicable metric will depend on the Company’s achievement of at least the
Threshold level of performance established by the Compensation Committee with
respect to that metric. There will be no Quantitative Bonus Award payable to
such Participant for that metric in the event the Company achieves less than the
Threshold level for the applicable annual performance period. The Company’s
achievement of the Threshold level for a designated metric will result in a
payout of 50% of the proportion of the Quantitative Bonus Award allocated to
that metric; the achievement of the Target level for a designated metric will
result in a payout of 100% of the proportion of the Quantitative Bonus Award
allocated to that metric; and the achievement of the Maximum level for a
designated metric will result in a payout of 150% of the proportion of the
Quantitative Bonus Award allocated to that metric. If the calculated percentage
is between Threshold and Maximum for an annual performance period, then the
earned percentage will be prorated. The achievement of these levels and
allocated payments are illustrated by the following table:




Quantitative Metric
Weighting
Range
Resulting Cash Payout
FFO per diluted share, as
adjusted
50%
Threshold
50%
Target
100%
Maximum
150%
SC NOI Growth
50%
Threshold
50%
Target
100%
Maximum
150%




4

--------------------------------------------------------------------------------



Determination of 2015 Qualitative Bonus Award Pursuant to Subjective Performance
Criteria


The Qualitative Bonus Award portion of each Participant’s Target Cash Bonus will
be based on the Compensation Committee’s subjective evaluation of the
Participant’s performance relative to following individual criteria established
for 2015 for each Participant, which the Compensation Committee has determined
are also important elements of each Participant’s contribution to the creation
of overall shareholder value:


Named
Executive Officer
2015 Individual Performance Objectives
Stephen D. Lebovitz
(1) refining, enhancing and executing the company’s strategic and business plans
(2) effective communications and interactions with the investment community
(3) maintain and enhance key retailer, financial and other relationships
(4) effective corporate and executive team motivation and management
Charles B. Lebovitz
(1) effective board management
(2) maintain and enhance key retailer and other relationships
(3) broad involvement and stewardship of the company’s strategic objectives and
business performance
Augustus N. Stephas
(1) improvement in overall portfolio operations
(2) effective management of leasing and management functions
(3) successful preparation of Board materials
(4) oversight of billings, collections, legal and other internal operations
(5) expense containment and oversight of general and administrative costs
Farzana K. Mitchell
(1) successful execution of the company’s balance sheet strategy including
maintaining/improving key credit metrics
(2) effective management and oversight of the company’s accounting function
(3) maintain and improve key financial and joint venture partner relationships
(4) improve interactions with the investors/analysts through earnings calls,
presentations and investor conferences/meetings
(5) maintain and improve morale of the financial services division and
retain/attract new and higher level talent to the team
Michael I. Lebovitz
(1) successful completion of development and redevelopment projects at approved
pro forma returns and on schedule
(2) develop a pipeline of new development and redevelopment projects
(3) effective oversight of the implementation of technology initiatives (shared
services, information technology strategy, data governance)
(4) manage and enhance joint venture development relationships and pursue
additional joint venture relationships to expand our pipeline of new projects
(5) effective management and team building for the Development, Human Resources
and Information Technology divisions within the company





AIP BONUS PAYMENTS


•
The amount of a Participant’s Target Cash Bonus Award (consisting of the
Quantitative Bonus Awards portion and Qualitative Bonus Awards portion and after
the determination


5

--------------------------------------------------------------------------------



of the amount of each such portion) that is to be paid to a Participant
hereunder is referred to as the “AIP Bonus Payment”.


•
All AIP Bonus Payments will be made in the year following the completion of the
annual performance period to which the AIP Bonus Payment relates. The actual
payment to each Participant will be made as soon as practical after final
certification of the underlying performance results and approval of such payment
by the Compensation Committee; provided, however, that in no event will any such
payment be made later than March 15 of such year.



•
To be eligible to receive an AIP Bonus Payment, a Participant must have been
actively employed by the Management Company during the annual performance period
with respect to which the payment relates.



•
Any Participant whose employment is terminated prior to the conclusion of the
annual performance period with respect to which an applicable AIP Bonus Payment
relates will not receive an AIP Bonus Payment, except as stipulated below:



◦
In the event of such Participant’s death or disability (defined as to the
complete and permanent disability of the Participant as defined by the Company’s
health insurance plans or as otherwise defined by the Company from time to time)
prior to the end of the annual performance period, an otherwise eligible
Participant shall receive an AIP Bonus Payment in the amount of such
Participant’s full Target Cash Bonus Award, as determined by the Compensation
Committee, provided a Target Cash Bonus Award was approved for such Participant
for the applicable annual performance period.



◦
In the event of the termination of such Participant’s employment, other than
voluntarily or for Cause (as defined in the Company’s 2012 Stock Incentive
Plan), following a Change of Control (as defined in the Company’s 2012 Stock
Incentive Plan) prior to end of the annual performance period, an otherwise
eligible Participant shall receive an AIP Bonus Payment in the amount of such
Participant’s full Target Cash Bonus Award, as determined by the Compensation
Committee, provided a Target Cash Bonus Award was approved for such Participant
for the applicable annual performance period.



•
A Named Executive Officer, who becomes such pursuant to applicable SEC rules
after the beginning of an applicable annual incentive period, may be considered
for a pro-rated participation in this plan in the discretion of the Compensation
Committee.



•
AIP Bonus Payments will be paid-out on a one-time basis as a lump-sum, in cash,
as such are considered compensation and reportable income for all tax reporting
purposes.



•
AIP Bonus Payments are included in total annual earnings and will be taken into
account under the Company’s other benefit programs in accordance with their
terms.




6

--------------------------------------------------------------------------------



This AIP can be modified or terminated at any time by the Compensation Committee
of the Company's Board of Directors; provided, however, that the Compensation
Committee may not modify or terminate the AIP or any award under the AIP in such
manner so as to impair the rights of any Participant under an award that has
been granted without the Participant's consent, except for an amendment made to
cause the award to qualify for the exemption provided by Rule 16b-3 promulgated
under the Exchange Act. Neither participation in the AIP at any time nor the
grant of an award under the AIP at any time shall be deemed to guarantee or
infer the right to participate in the AIP (whether at the same level or at any
other level) or to receive the grant of an award under the AIP at any future
time. Furthermore, neither the AIP nor participation hereunder shall be deemed
to establish any contract of employment or to guarantee continued employment
with the Company for any amount of time.





7